Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Hernández Denton,
a la cual se une el Juez Asociado Señor Fuster Berlingeri.
Por entender que la Ley de Alquileres Razonables es constitucional, concurro con la parte I de la opinión mayoritaria. Sin embargo, disentimos de la conclusión de la parte V de que el concepto de “venta” contenido en el Art. 15 de la Ley de Alquileres Razonables, 17 L.P.R.A. see. 205, excluye las motivadas por la partición de una sucesión.
I
Los miembros que componen la sucesión Cabassa Vous-tad, en virtud de herencia, advinieron propietarios de unos locales que estaban sujetos al régimen de la Ley de Alqui-leres Razonables, 17 L.RR.A. see. 181 et seq.
Por entender que no era para ellos económicamente fac-tible vender estas propiedades con la sujeción de arrenda-mientos bajo la Ley de Alquileres Razonables, el 25 de no-viembre de 1987 presentaron sendas demandas de desahucio contra Ervin Rivera y Generosa Ortiz, inquili-nos de dichos locales. Alegaron, en síntesis, que la única forma de dividir o liquidar la sucesión era mediante la venta de estas propiedades después de su retiro del mer-cado de alquileres. La sucesión cuestionó, además, la cons-*837titucionalidad de la Ley de Alquileres Razonables porque alegadamente violaba las cláusulas sobre el debido proce-dimiento de ley y la de igual protección de las leyes de la See. 7 del Art. II de la Constitución del Estado Libre Aso-ciado de Puerto Rico, L.P.R.A., Tomo 1.
El Tribunal Superior, Sala de Mayagüez, resolvió que la Ley de Alquileres Razonables no permitía el desahucio en casos de venta para efectuar una partición sucesoria. No obstante, declaró inconstitucional dicha ley a tenor con la cláusula de justa compensación contenida en la See. 9 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1.
De dicha sentencia apela ante nos el Estado Libre Aso-ciado de Puerto Rico representado por el Procurador General.
II
Concurro con la mayoría del tribunal en que la Ley de Alquileres Razonables es constitucional. La See. 9 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra, ed. 1982, pág. 296, dispone:
No se tomará o perjudicará la propiedad privada para uso público a no ser mediante el pago de una justa compensación y de acuerdo con la forma provista por ley.
Las leyes sobre el control de alquileres reglamentan una actividad económica y, en cierta medida, regulan el uso que se le puede dar a la propiedad. L.C. Becker, Rent Control is not a Taking, 54 Brooklyn L. Rev. 1215, 1217 (1989). Una incautación en estos casos sólo ocurre cuando al propieta-rio se le ha privado sustancialmente de todo uso razonable de su propiedad. Véanse: Griffin Development Co. v. City of Oxnard, 703 P.2d 339, 344 (Cal. 1985); Agins v. City of Tiburon, 598 P.2d 25 (Cal. 1979).
En Pennell v. San Jose, 485 U.S. 1 (1988), el Tribunal Supremo de Estados Unidos rechazó un ataque constitu-*838cional a una ley sobre el control de alquileres señalando que ese tipo de reglamentación no constituía una incauta-ción per se. A esos efectos señaló específicamente: “[sjtates have broad power to regulate housing conditions in general and the landlord-tenant relationship in particular without paying compensation for all economic injuries that such regulations entails.” Id., pág. 12 esc. 6 (citando Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419, 440 (1982)). Véase, además, P.D. Salins, Reflections on Rent Control and the Theory of Efficient Regulation, 54 Brooklyn L. Rev. 775 (1988).
De lo anterior se desprende que el Tribunal Supremo de Estados Unidos no considera que las leyes sobre el control de alquileres violen la Quinta Enmienda de la Constitu-ción de Estados Unidos, L.P.R.A., Tomo 1, equivalente a la See. 9 del Art. II de nuestra Constitución, supra. Ello es así ya que dicho Foro en innumerables ocasiones ha concluido que las reglamentaciones económicas que regulan las ga-nancias de un propietario de terrenos no constituyen una incautación en tanto y en cuanto el dueño del terreno ob-tenga una ganancia razonable sobre su inversión.(1)
Al declarar inconstitucional la Ley de Alquileres Razo-nables, el tribunal a quo determinó que dicha ley privó a la sucesión Cabassa Voustad de su derecho a una justa com-pensación por su propiedad. Como norma general, para que se active la cláusula de justa compensación es indispensable que la reglamentación impugnada prive a su pro-pietario de todo uso razonable de su propiedad. En la me-dida en que el dueño del inmueble pueda derivar algún *839beneficio económico de Asta, no se activa la cláusula de justa compensación.
Ciertamente la sucesión Cabassa Voustad puede derivar beneficios económicos de las propiedades, aun cuando éstas estén sujetas al régimen de la Ley de Alquileres Razonables. De hecho, como la propiedad en controversia fue heredada, los miembros de la sucesión han recibido un activo sin tener que hacer una inversión directa y el rédito que por ende obtienen por la propiedad actualmente alqui-lada es razonable. Véase a modo de referencia, T. Negrón Medero, Situación del mercado de alquileres en Puerto Rico para los años 1940 y 1970, 36 Rev. C. Abo. P.R. 598 (1975). De los autos se desprende que se han limitado a recibir ofertas por las propiedades, pero no surge que hayan inten-tado la venta de las mismas con los inquilinos. Entende-mos que, aun con los arrendamientos vigentes, la sucesión puede realizar distintos negocios jurídicos con estas propie-dades que le produzcan beneficios económicos.
HH I — i HH
Por otro lado, la opinión mayoritaria sostiene que el tér-mino “venta” a que se refiere el inciso (b) del Art. 15 de la Ley de Alquileres Razonables, 17 L.P.R.A. sec. 205(b), ex-cluye aquellas ventas motivadas por la partición de una sucesión. En vista de que esta interpretación es incompatible con los términos claros y precisos de la ley, no pode-mos suscribir la parte V de la opinión mayoritaria.
Es principio rector de los cánones de hermenéutica que el texto claro y sin ambigüedades de la ley es la expresión por excelencia de la intención del legislador. Dispone el Art. 14 de nuestro Código Civil que, “[cjuando la ley es clara [y] libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. 31 L.P.R.A. sec. 14. Véanse, también: Irizarry v. Registrador, 61 D.P.R. 74 (1942); Piñan Vda. Fajardo v. Srio. de *840Hacienda, 83 D.P.R. 314 (1961); Cruz Fontánez v. Registrador, 126 D.P.R. 182 (1990).
En el día de hoy la mayoría de esta Curia usurpa la Rama Legislativa al enmendar el Art. 12-A de la Ley de Alquileres Razonables, 17 L.P.R.A. see. 193, para incluir una nueva causal de desahucio de inquilinos. Además, ob-via en su análisis las disposiciones fundamentales de nues-tro Código Civil referentes a la sucesión, en particular, los Arts. 599 y 601 (31 L.P.R.A. sees. 2081 y 2083) que dispo-nen que una sucesión es la transmisión de los derechos y obligaciones (bienes) del difunto a sus herederos tales como existían al tiempo de su muerte, comprendiendo también las cargas y obligaciones que le fueran inherentes. 31 L.P.R.A. see. 2081 et seq.
A esos efectos señala Hernández Gil que las relaciones obligacionales tales como los arrendamientos son clara-mente susceptibles de transmitirse mortis causa. A. Her-nández Gil, Lecciones de Derecho Sucesorio, Madrid, 1969, págs. 34-35. A esa misma conclusión llegan Lacruz Berdejo y Albaladejo cuando señalan que la posición del arrenda-dor en la sucesión universal forma parte del caudal relicto y su eficacia subsiste por operación del Art. 1257 del Có-digo Civil español.(2) J.L. Lacruz y M. Albaladejo, Derecho de Sucesiones, Barcelona, Librería Bosch, 1961, págs. 114-115.
En el caso de autos, el causante transmitió a sus here-deros dos (2) propiedades gravadas con arrendamientos su-jetos a la Ley de Alquileres Razonables.(3)
*841Los miembros de la sucesión adquirieron dichos inmue-bles con las cargas y obligaciones inherentes a ellos, por lo que no pueden eximirse de la aplicación de las claras dis-posiciones de la Ley de Alquileres Razonables con el pre-texto de realizar la partición hereditaria.(4) En vista de es-tas doctrinas de nuestro derecho privado, no podemos endosar que desde este estrado apelativo, mediante una interpretación estatutaria, se establezca una nueva causal de desahucio para permitir “las motivadas por la partición de una sucesión”. Opinión concurrente del Juez Asociado Señor Negrón García, pág. 832.
Aunque somos conscientes de que esta interpretación permite que el Tribunal “salv[e] el pronunciamiento de in-constitucionalidad decretado por el ilustrado tribunal de instancia”, opinión concurrente del Juez Asociado Señor Negrón García, pág. 832, no podemos, en las circunstan-cias de autos, autorizar el retiro de propiedades del mer-cado de alquileres cuando el propósito es dedicarlas a la venta.
Por último, reconocemos que la Ley de Alquileres Razo-nables debe ser revisada para atemperarla a los cambios socioeconómicos ocurridos en Puerto Rico, particularmente en el mercado de alquileres. Sin embargo, “[s]ólo compete a la Asamblea Legislativa, cuya acción es genuino producto de la necesidad y el interés público, alterar o derogar los remedios provistos por la Ley de Alquileres”. Pizá v. Sailles Travel Agency, 114 D.P.R. 33, 38 (1983), opinión disidente del Juez Asociado Señor Díaz Cruz.

 El Tribunal Supremo de Estados Unidos ha sostenido que reducciones de un 75% y un 90% en el valor de propiedades, producto de leyes de zonificación, no constituyen incautaciones confiscatorias. Véase Euclid v. Ambler Co., 272 U.S. 365 (1926); Hadacheck v. Los Angeles, 239 U.S. 394 (1915); William C. Hass v. City & Cty. of San Francisco, 605 F.2d 1117 (9no Cir. 1979); Penn. Central Transp. Co. v. New York City, supra, pág. 131; L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, See. 9-3.


 El Art. 1209 de nuestro Código Civil (equivalente al Art. 1257 español) dis-pone, en lo pertinente, que “[l]os contratos sólo producen efecto entre las partes que los otorgan y sus herederos; salvo en cuanto a éstos, el caso en que los derechos y obligaciones que proceden del contrato no sean transmisibles, o por su naturaleza, o por pacto, o por disposición de la ley.” 31 L.P.R.A. see. 3374. Véase, además, J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1978, T. II, Vol. I, págs. 259-260.


 En el pasado hemos tenido ante nuestra consideración situaciones análogas a ésta. Véanse: Sucn. Pérez v. Gual, 75 D.P.R. 385, 386 (1953); Sucn. Ramírez v. *841Corte, 70 D.P.R. 799, 800 (1950).


 Cabe señalar que la Ley de Alquileres Razonables, en su Art. 12-C (17 L.P.R.A. see. 195), dispone expresamente que subsiste el contrato de arrendamiento en beneficio del cónyuge y los parientes del inquilino titular si éste falleciese sin necesidad de tener que otorgarlo nuevamente.
Notamos, pues, que el legislador dispuso expresamente que la protección de este arrendamiento, al igual que la prórroga involuntaria de 17 L.P.R.A. see. 192, se transmiten mortis causa en cuanto a la posición del arrendatario también. 17 L.P.R.A. see. 195. Véase E. González Tejera, Derecho Sucesorio Puertorriqueño, San Juan, Ed. Ramallo, 1983, Vol. I, pág. 272.